Citation Nr: 1103446	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as due to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 29, 1966 to 
January 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for status post left 
ankle fracture and service connection for status post right ankle 
fracture.  

This appeal was previously before the Board in March 2009.  The 
Board remanded the claim so that attempts could be made to obtain 
missing service treatment records, treatment records could be 
requested, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

The issue of entitlement to service connection for a right ankle 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran injured his left ankle during active duty, 
resulting in his current left ankle disability to service.


CONCLUSION OF LAW

A left ankle disability was incurred in military service;.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
Because of the favorable outcome in this case, any failure on the 
part of VA to comply with VCAA is harmless error. 


Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2010).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in 
effect was inconsistent with 38 U.S.C. § 1111 to the extent that 
it stated that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show clear 
and unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit 
noted that the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).


Factual Background

The Veteran contends that he should be granted service connection 
for his left ankle disability because he fractured/sprained his 
left ankle in service in October 1966.  He believes he should be 
granted service connection for his right ankle disability because 
it developed as a result of favoring his left ankle.  He also has 
stated that he believes the presumption of soundness should apply 
to him because there was no indication he had any ankle 
disabilities on his induction examination prior to active duty 
service.

Service treatment records include a May 1966 pre-enlistment 
examination.  The Veteran noted that he did not have any bone, 
joint, or other deformity.  Examination revealed normal lower 
extremities, with 2nd degree pes planus, asymptomatic.  In the 
May 1966 report of medical history, the Veteran reported that he 
had been in a car accident in April 1966, but described no injury 
to the ankles.   On September 30,1966, (the day after the Veteran 
entered service) he was seen for a twisted ankle.  An October 
1966 treatment record noted that the Veteran twisted his left 
ankle while training, and tore a ligament.  The ankle was noted 
to be unstable in varus.  He was given a short leg walking cast.  
The physician noted that there were residual old sprains and 
fractures of both ankles with some instability, existed prior to 
service.  Three weeks later the cast was removed, and it was 
noted that his ankle was still swollen over the medial malleolus 
and was tender to stress.  The ankle was noted to not be unstable 
when compared to the right ankle.  The Veteran underwent an 
examination prior to initial flying in April 1968.  Upon physical 
examination, his lower extremities were noted to be normal.  In 
the 4 1968 report of medical history, the Veteran denied bone, 
joint or other deformity.  While being examined in May 1968 for 
his right shoulder, the examiner noted that an evaluation of the 
Veteran's left ankle was needed as it remained symptomatic 
(persistent swelling, pain and buckling).  In June 1968, he was 
hospitalized for treatment of an unrelated disorder.  X-ray films 
of his ankles revealed subluxation of both ankles, and that the 
right ankle was actually worse than the left ankle.  The examiner 
opined that the Veteran's ankle problem appeared to be due to 
chronic mild laxative of the lateral and anterior fibular 
ligaments, but that it was difficult to evaluate because stress 
x-rays revealed that his right ankle opened up more than his 
symptomatic left ankle.  It was recommended that he wear combat 
boots that lace up the ankle for support, and that he could 
return to full duty.  On the Veteran's October 1969 discharge 
examination he was noted to have normal lower extremities.  In 
the accompanying report of medical history, the Veteran indicated 
that he had bone, joint, or other deformity.  He noted he had 
ongoing ankle trouble beginning in October 1966.  In December 
1969, a Physical Review Board determined that the Veteran had 
entrapment syndrome right dorsal scapular nerve, and character 
behavior disorder, passive, dependent, passive aggressive type.  
There was no mention of the Veteran's left ankle injury during 
his medical review.  Retirement from service was recommended and 
approved.

A January 1970 rating decision for service connection for a right 
shoulder and neck injury noted that the Veteran's service 
treatment records showed some evidence of a disability involving 
the left ankle, but that the Veteran had not filed a claim 
relating to his left ankle.

In July 1970, the Veteran was afforded a VA examination in 
conjunction with his right shoulder claim.  He was noted to have 
a normal gait.  Additionally, there was noted a left fibular 
fracture with deformity of the external malleolus.  The Veteran 
complained of pain and weakness with collapse laterally, 
occasionally.  The examiner noted that the condition was mild and 
essentially asymptomatic.  He had a full range of motion of his 
left ankle.

In May 1974, the Veteran appeared and testified at a hearing at 
the RO, regarding his claim for his right shoulder condition.  
During that testimony he noted that he was unable to pass a 
physical test for the State Police Department due to his right 
shoulder.  When asked if any other disability caused him to not 
pass the physical, he replied "none."  In further testimony he 
acknowledged that the his employment at that time required some 
physical labor.  He also noted he was in school, and was glad 
that he was allowed to get up and walk around instead of staying 
seated, which hurt his shoulder.

An April 1994 private radiologic report for the left ankle 
evidence of old fractures of the medial malleolus and distal 
fibula, and degenerative changes were seen. 

In a December 2001 VA outpatient treatment record the Veteran 
provided a history that he underwent surgery for his fractured 
his left ankle in 1966, 1968, 1971, 1996, and 2000.  

A January 2002 VA treatment note provides a history that the 
Veteran underwent a left ankle fusion in 1996.

In April 2005, the Veteran provided a written statement where he 
stated that during service, while running in place, twisted his 
ankles, requiring hospitalization and casting of the ankles.  He 
stated that he reinjured his ankles (one or possibly both, he 
could not recall) in 1967 or 1968.

In March 2005, a fellow soldier provided a lay statement that he 
was in basic training with the Veteran, and that the Veteran had 
broken both his ankles while jogging in place.  He stated that 
the Veteran eventually made it through basic training.

In a December 2005 VA outpatient treatment record, Veteran 
complained of right ankle pain and indicated surgery in February 
2005 on the ankle for debridement of osteophytes, without much 
success.  X-ray films revealed severe degenerative joint disease 
of the right ankle.

Other private and VA medical records note ongoing complaints 
regarding the ankles.

In June 2009, the Veteran was afforded a VA examination; his 
claims file and medical records were available and reviewed in 
conjunction with the examination.  The examiner provided a 
detailed review of the service treatment records and post-service 
medical treatment of the ankles.  Diagnoses of bilateral 
tibiotalar fusions with evidence of degenerative joint disease 
(DJD) were provided.  The examiner stated that it seemed "likely 
that [the Veteran] had some problems with both ankles prior to 
service, based on the information in his service treatment 
records."  The examiner opined that the Veteran's left ankle 
"may have been aggravated during service, but" that there was 
no evidence of him receiving treatment for his left ankle from 
1976 until 1998 (30 years later).  She also noted he did not 
receive treatment for his right ankle until 40 years after 
service.  She stated that because of the lack of evidence to 
support ongoing problems with his bilateral ankles since he left 
service until 30 and 40 years later, she could not provide a 
nexus opinion without resorting to mere speculation.

Attempts were made to obtain additional treatment records from 
October 1966 from Willford Hall USAF Hospital.  In November 2009, 
the RO issued a memorandum on the unavailability of those records 
after a negative response was received the National Personnel 
Records Center (NPRC).

In February 2010, the RO requested that the June 2009 VA examiner 
review the claims file again (including new evidence received) 
and provide an nexus opinion.  The examiner stated that the new 
evidence provided (private treatment records from 1994 to 2000) 
did not change her prior opinion.  She reiterated that service 
treatment records showed that it was likely the Veteran had prior 
bilateral ankle conditions, that his left ankle may have been 
aggravated during service, but that there was no evidence of 
treatment until nearly 30 years later (1994), and that the lack 
of evidence between 1976 and 1994 made it so that she could not 
provide a nexus opinion without resorting to mere speculation.

Analysis

Based upon the evidence of record, the Board finds that a pre-
service left ankle disability was not noted at the time of the 
Veteran's May 1966 pre-enlistment physical examination. At the 
time of that examination, the examiner found the lower 
extremities to be normal, and the Veteran reported no prior left 
ankle disabilities.  As a pre-existing disorder was not noted 
upon service entrance, the Veteran is entitled to the statutory 
presumption that he was in sound condition at that time, and 
clear and unmistakable evidence must be shown in order to rebut 
the presumption.  To rebut the presumption of sound condition 
under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  (VAOPGCPREC  3-2003).  

In determining whether this presumption is rebutted, the Board 
notes that in October 1966, when the Veteran was treated for an 
injury to his left ankle in service, the treating physician noted 
the Veteran had a prior history of sprains and fractures to both 
ankles.  Unfortunately, the Wilford Hall USAF Hospital records 
which would have provided a bases for that assessment are not 
available.  In June 1968, over 18 months after the Veteran 
entered service, X-ray films were taken of both of ankles, 
although there is no indication in service records that he ever 
injured his right ankle.  The 1968 x-rays showed subluxation of 
both ankles, with the asymptomatic right ankle worse than the 
symptomatic left ankle.  In summary, a preexisting left ankle 
disability was not noted upon an induction examination of record 
as required by VA law.  The documentation of the Veteran's 
history of left ankle disability noted in his STRs, and in post-
service records, do not constitute a notation of a preexisting 
condition upon induction.  38 C.F.R. § 3.304(b).  As such, the 
Board must determine whether the in-service left ankle injuries 
resulted in his present, chronic left ankle disorder.  .

Here the only relevant evidence is the opinion of the June 2009 
VA examiner that it was likely that the Veteran had bilateral 
ankle disabilities prior to his entrance into service.  She 
clearly stated that her opinion was based on speculation.  This 
is not acceptable as a basis for a decision.

Based on the evidence of record (or lack thereof), it is the 
Board's opinion that the Veteran sustained a left ankle injury in 
service.  In July 1970, about seven months after the Veteran's 
discharge from service, a VA examiner noted a left fibula 
fracture with deformity of the external malleolus.  The Veteran 
complained of pain and weakness with collapse laterally, 
occasionally.  The examiner noted that the condition was mild and 
essentially asymptomatic.  More recently, it has been shown that 
the left ankle required a fusion.  Resolving doubt in the 
Veteran's favor, a left ankle disorder was incurred in service.


ORDER

Entitlement to service connection for a left ankle disability is 
allowed.


REMAND


The Veteran is seeking entitlement to service connection for a 
right ankle disability, to include as due to the service 
connected left ankle disability.  In this regard, now that 
service connection has been established for the left ankle, 
further development by way of a VA orthopedic examination must be 
completed before a determination can be made concerning service 
connection for the right ankle.  

In view of the foregoing, the issue is REMANDED for the following 
actions:


1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In this regard, the Veteran must be 
informed of the requirement for secondary 
service connection under 38 C.F.R. § 3.310.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for a right ankle 
disorder since 1970.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
orthopedic examination to determine whether 
the right ankle disorder is caused or 
aggravated by the service connected left 
ankle disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the evidence, examination of the 
Veteran's right ankle, and employing sound 
medical principles, the physician is to 
opine whether is at least as likely as not 
(50% probability or greater) that the right 
ankle disorder is caused or aggravated by 
the left ankle disorder.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


